Owen McGivern, J.
Motion by the Waterfront Commission of New York Harbor to dismiss the complaint in an action for false arrest and defamation is granted and the complaint is dismissed for lack of jurisdiction. As a joint agency of the States of New York and New Jersey created under compact between these States (L. 1953, ch. 882; N. J. Stat., § 32:23-1 et seq.) and absent the imposition of liability under the terms pursuant to which Congress consented to the Compact (Act of August 12, 1953; 67 U. S. Stat. 541), the commission is immune to suit without express legislative consent. The United States Supreme Court has noted that “ The conclusion that there has been a waiver of immunity will not be lightly inferred ’ ’ (Petty v. Tennessee-Missouri Bridge Comm., 359 U. S. 275, 276). A statutory conferral of the right to sue and be sued does not constitute a blanket waiver of immunity with respect to tortious acts (Kirkman v. Commissioners of Palisades Interstate Park, 200 App. Div. 870; Dietrich v. Palisades Interstate Park Comm., 114 Misc. 425; The Onteora, 298 F. 553). The cases relied upon by plaintiff do not support his position, inasmuch as they involved specific statutory provision for suits in tort. In Strang v. State of New York (206 Misc. 734) it was section 361-b of the Public Authorities Law; in Cirincione v. State of New York (50 Misc 2d 18) it was sections 469 and 469-a of the same law. *425In Town of Amherst v. Niagara Frontier Port Auth. (19 A D 2d 107, 110) the court specifically found that the defendant was ‘ ‘ not an arm or agency of the State. It is an agency of local subdivisions of government (cities and towns) performing municipal functions”. In concluding as it does, the court expresses no opinion as to the liability of the individuals responsible for the alleged tortious acts.